Exhibit 10.61

 

Performance Bonus Agreement

 

This Performance Bonus Agreement is made this 25th day of February, 2005 by and
between Cornerstone Realty Income Trust, Inc. (“Cornerstone”) and S. J. Olander,
Jr. (the “Executive”).

 

RECITALS

 

  A. The Executive serves as the President and Chief Financial Officer of
Cornerstone and has provided valuable services to Cornerstone throughout 2004.

 

  B. In recognition of the valuable services provided to Cornerstone by the
Executive during the year 2004, and in specific recognition of the fact that the
Executive was elevated to the office of President of Cornerstone during the year
2004 and that he simultaneously served as both the President and Chief Financial
Officer of Cornerstone without any increase in his compensation by virtue of
elevation to the office of President and his service in those two offices
simultaneously, Cornerstone’s Chief Executive Officer has recommended to the
Compensation Committee of Cornerstone that the Executive receive a year-end
performance bonus of $310,000.

 

  C. The Compensation Committee of Cornerstone has recommended to the Board of
Directors of Cornerstone and the Board has agreed that Cornerstone shall pay to
the Executive a year-end performance bonus of $310,000, subject, however, to the
terms and conditions set forth in this Agreement.

 

Now therefore, the undersigned do hereby agree as follows:

 

  1. Year-End Performance Bonus. Upon full execution of this Agreement by the
parties, and subject to the conditions of this Agreement, the Executive shall be
entitled to receive from Cornerstone a year-end performance bonus of $310,000
(the “Year-End Performance Bonus”), to be paid immediately. It is expressly
understood and agreed that this bonus is in recognition of the services and
performance of the Executive rendered to Cornerstone during the year 2004 and is
in recognition of the efforts of the Executive during such year and the benefits
accruing to Cornerstone and its economic performance during that year. Without
limiting the generality of the foregoing, it is specifically acknowledged and
agreed that during the year 2004, the Executive became President of Cornerstone,
so that he simultaneously served as both Cornerstone’s President and Chief
Financial Officer without any increase in his compensation by virtue of
elevation to the office of President and his service in those two offices
simultaneously, and that the bonus is paid partially in recognition of these
specific factors.



--------------------------------------------------------------------------------

  2. Payment Required under Change in Control Agreement. Notwithstanding
anything to the contrary contained in that certain Change in Control Agreement
dated August 1, 2000 between Cornerstone and the Executive, as amended (the
“Change in Control Agreement”), or any other agreement, written or oral, express
or implied, the Year-End Performance Bonus shall not be, in any way, included in
the calculation or determination of either the “Annual Bonus” under Section 2.2
of the Change in Control Agreement or the payment required by Section 4.1(a) of
the Change in Control Agreement.

 

  3. Responsibility for Certain Taxes. Notwithstanding anything to the contrary
contained in that certain Change in Control Agreement, or any other agreement,
written or oral, express or implied, in the event the Year-End Performance Bonus
becomes subject to any excise tax under Section 4999 of the Internal Revenue
Code or any similar tax payable under any United States federal, state, local or
other law (such excise tax and all such similar taxes, collectively “Excise
Taxes”), Cornerstone shall not pay to the Executive a Gross-up Payment (as that
term is defined in Section 5.1 of the Change in Control Agreement) for the
Excise Taxes on or attributable to the Year-End Performance Bonus. In the
alternative Cornerstone shall reduce the Gross-up Payment otherwise payable
under the Change in Control Agreement by an amount attributable solely to the
Year-End Performance Bonus. This Agreement in no way affects Cornerstone’s
obligation to pay to the Executive a Gross-up Payment on any other benefit
received or deemed received by the Executive from Cornerstone or otherwise that
is subject to Excise Tax, including but not limited to the amounts payable
pursuant to Section 4.1 of the Change in Control Agreement, provided however,
that such amounts shall not include factoring in the Year-End Performance Bonus
for purposes of the benefits payable under Section 4.1(a) thereof.

 

  4. Miscellaneous Provisions. The Executive’s rights under this Agreement may
not be assigned or transferred in whole or in part, except that the personal
representative of the Executive’s estate will receive any amounts payable under
this Agreement after the death of the Executive. This Agreement shall be
enforceable against the Executive and any legal representative or successor to
the Executive. To the extent not governed by federal law, this Agreement shall
be construed in accordance with and in all respects governed by the laws of the
Commonwealth of Virginia, without reference to its conflict of laws rules. No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing and the writing is
executed by the Executive and Cornerstone.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cornerstone and the Executive have executed this Agreement
as of the date first above written.

 

CORNERSTONE REALTY INCOME TRUST, INC. By:  

/s/ Glade M. Knight

--------------------------------------------------------------------------------

    Glade M. Knight     Chief Executive Officer    

/s/ Stanley J. Olander, Jr.

--------------------------------------------------------------------------------

    S. J. Olander, Jr.